Stuart, J.
Palmer, the assignee of a note, brought suit against Egbert, and recovered. Egbert appealed to the Circuit Court. On the trial in that Court, a jury was waived, and there was a finding for the defendant. Motion for a new trial overruled, and judgment on the finding. The evidence is all set out in a bill of exceptions.
The assigned note was the only evidence for the plaintiff. On the.part of the defence, it appeared that Chapin, the payee of the note, was the agent of Palmer to rent certain property in South Bend; that Egbert had occupied the property; that the consideration of the note was rent due from Egbert to Palmer; that in settling the rent Chapin took the note payable to himself, and before suit assigned it to Palmer; that there was no other consideration for the note passing between Chapin and Egbert, save the rent due Palmer. Unlike the case of Corning v.
Strong and others, 1 Ind. 329, there is no controversy or misunderstanding between Chapin and Palmer in relation *66to it. On the contrary, the acts of Palmer sanction the course pursued by his agent.
J. L. Jernegan, for the appellant.
J. B. Niles, for the appellee.
It does not seem to us that there is any obstacle in the way of Pálmelas recovery. The record will be ample protection to Egbert to bar any other suit for the rent.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.